180 F.2d 354
COMMISSIONER OF INTERNAL REVENUEv.Eileen H. HORTON.
No. 4042
United States Court of Appeals, Tenth Circuit.
Jan. 24, 1950.

Theron L. Caudle, Assistant Attorney General, Department of Justice, Washington, D.C., and Charles Oliphant, Chief Counsel, Bureau of Internal Revenue, Washington, D.C., for petitioner.
L. L. Gambill, Fort Worth, Tex., for respondent.
Before PHILLIPS, Chief Judge, and MURRAH and PICKETT, Circuit Judges.
PER CURIAM.


1
Docketed and dismissed January 24, 1950, 13 T.C. 143, on motion of petitioner.